Citation Nr: 9920796	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to November 27, 1996, 
for additional VA compensation benefits for dependents.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1978 to September 
1989.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in December 1996 that assigned an effective 
date of November 27, 1996, for additional compensation 
benefits for the veteran's adopted children.  


FINDINGS OF FACT

1.  On December 13, 1996, the veteran next submitted 
information regarding his adoption of [redacted] and [redacted] on 
November 27, 1996.

2..The RO awarded additional compensation benefits for them 
as dependents, effective from November 27, 1996.  


CONCLUSION OF LAW

An effective date earlier than November 27, 1996, for 
additional VA compensation benefits for dependents is not 
warranted.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.57, 3.401(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service connection has been established for two disabilities, 
with a combined rating of at least 30 percent since September 
1989.  

In July 1991, the veteran applied for dependency benefits for 
his grandson [redacted], who was born in June 1991.  The RO 
informed him in August 1991 that the law does not provide for 
a dependency allowance for a grandchild, unless the child is 
legally adopted.  He did not appeal that determination.  

In March 1995, the veteran submitted a copy of a judgment 
from the Civil District Court of the State of Louisiana 
granting him "care, custody and control" of his minor 
nephew [redacted].  The judgment was dated in March 1995.  

The RO wrote the veteran in April 1995, informing him that 
additional benefits could not be paid for [redacted] because he 
was not his biological child or stepchild.  The letter 
informed the veteran that, in order for such benefits to be 
payable, he would have to legally adopt the child.  The 
veteran did not appeal that determination.  

On December 13, 1996, additional documents were received from 
the veteran.  those documents included final decrees of 
adoption in favor of the veteran for [redacted] and [redacted].  
The decrees were dated November 27, 1996.  

The RO notified the veteran on December 16, 1996, that 
additional dependents' benefits had been approved and 
payments for his compensation benefits had been adjusted, 
effective December 1, 1996.  The veteran appealed the 
effective date of the additional benefits, indicating that he 
had "provided proof that there was every indication that an 
adoption was/had taken place back in March, 1994."  

In January 1997, the veteran submitted a number of documents, 
including letters dated in March 1994 from an attorney with 
the New Orleans Legal Assistance Corporation "To Whom it may 
Concern," stating that the veteran had contacted that 
organization to start proceedings to adopt [redacted] and 
[redacted].  

A personal hearing was conducted before a hearing officer in 
March 1997.  The veteran testified regarding his attempts to 
adopt [redacted] and [redacted] over the previous several years.  
He stated that the legal assistance that he had obtained in 
New Orleans had, essentially, been ineffective.  He indicated 
that, although he thought that he had completed adoption 
"papers," his attorney had actually filed paperwork for, 
and the judge had granted, only custody of [redacted] in 1995, 
rather than his adoption of the boys.  The veteran also 
testified that he had filed paperwork with VA on several 
prior occasions in conjunction with this claim and that the 
paperwork had apparently been lost.  

At the hearing, the veteran submitted a notarized statement 
by a home health nurse, in support of the veteran's claim 
that "Dependence Documentation" was filed "at an earlier 
date."  The nurse attested to the fact that she had 
accompanied the veteran to the RO, at which time he submitted 
documents that included "Birth Certificates, Social Security 
Cards, New Orleans State Welfare Custody Certificates, 
Orleans Parish Court notification of Custody/Pre-adoption 
certificate and paperwork from the military indicating 
authorized dependence (1992-1995.)"  She further stated that 
the documents were handed to the director, because of a 
problem with previous paperwork being "misplaced/lost."  
The dates and circumstances of the previous submissions were 
not discussed.  

Following the hearing, the RO wrote to an attorney in 
Louisiana requesting copies of any documents that he had 
pertaining to his attempt to adopt [redacted] and [redacted] in 
1994.  The attorney responded in April 1997 that he had 
"prepared an Act of Consent by the biological mother ... and 
had forwarded it to [the veteran] on June 20, 1994, 
requesting additional information to continue."  He 
indicated that he "never received a response.  The paper was 
not returned to me, it was not executed by [the veteran], and 
my attempts to contact him have failed."  

In March 1997 and again in August 1997, the RO wrote to the 
Defense Finance and Accounting Service (DFAS) and to the 
Social Security Administration (SSA) requesting copies of all 
documents pertaining to the veteran's adoption of [redacted] 
and [redacted].  The record does not reflect that any additional 
documents were received from DFAS.  However, a Report of 
Contact (ROC) by the RO with DFAS in September 1997 indicates 
that that organization's records indicated that the veteran 
had custody of [redacted] as of March 23, 1995.  Another ROC in 
September 1997 states that DFAS had no information regarding 
[redacted].  

The director of the New Orleans Legal Assistance Corporation 
wrote in October 1997 that a volunteer attorney had attempted 
to assist the veteran in conjunction with a proposed 
adoption, but to the best of her knowledge, the adoption or 
adoptions were not completed.  

An ROC with the veteran's attorney dated in November 1997 
indicates that no interlocutory decree was issued regarding 
[redacted] or [redacted].  

Received in November 1997, apparently from SSA, were copies 
of several documents that were already of record.  Those 
documents included: (1) final decrees of adoption of [redacted] 
and [redacted] by the veteran, dated November 27, 1996; 
(2) certification of those adoptions by the Commonwealth of 
Pennsylvania; (3) an undated Petition for Custody of [redacted], 
(4) a judgment by the Civil District Court of the State of 
Louisiana granting custody of [redacted] to the veteran, dated 
March 23, 1995; (5) an undated, unsigned Individual Petition 
for Involuntary Termination of Parental Rights regarding 
[redacted], (6) an undated, but signed Consent of Natural 
Parent regarding [redacted] in conjunction with a Petition for 
Involuntary Termination of Parental Rights; and (7) and 
undated Petition of Adoption for [redacted], signed by the 
veteran.  

Noting that the veteran had indicated on his Form 9 that he 
wanted a personal hearing before the Board, the Board wrote 
him in June 1998 to ascertain whether he still wanted such a 
hearing, indicating that, if no response was received, it 
would be assumed that he still desired a Board hearing.  
Because no response was received, the Board Remanded the case 
in July 1998 so that a hearing could be scheduled.  

In March 1999, the veteran was scheduled for a Travel Board 
hearing at the RO.  He failed to report for the scheduled 
hearing.  


Analysis

The law provides that additional compensation benefits are 
payable to a veteran whose service-connected disability is 
rated not less than 30 percent disabling.  38 U.S.C.A. 
§ 1115.  

The regulations governing determinations of the effective 
date for an award of additional compensation for dependents 
(as is pertinent in this case) state that the effective date 
will be the later of the following dates:  

(1)  Date of claim.  This term means the following, 
listed in their order of applicability: 

(i)  Date of veteran's marriage, or birth of 
his or her child, or, adoption of a child, if 
the evidence of the event is received within 1 
year of the event; otherwise 

(ii)  Date notice is received of the 
dependent's existence, if evidence is received 
within 1 year of the Department of Veterans 
Affairs request 

(2)  Date dependency arises.

38 C.F.R. § 3.401(b).  

The term "child of the veteran" means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, or a stepchild who acquired that status 
before the age of 18 years and who is a member of the 
veteran's household.  38 C.F.R. § 3.57(a)(1).  

Additionally, the term "adopted child" means a child 
adopted pursuant to a final decree of adoption, a child 
adopted pursuant to an unrescinded interlocutory decree of 
adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the period 
of placement for adoption under such agreement. The term 
includes, as of the date of death of a veteran, such a child 
who: (1) Was living in the veteran's household at the time of 
the veteran's death, and (2) Was adopted by the veteran's 
spouse under a decree issued within 2 years after August 25, 
1959, or the veteran's death whichever is later, and (3) Was 
not receiving from an individual other than the veteran or 
the veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major 
portion of the child's support.  38 C.F.R. § 3.57(c).  

The Board notes that the RO denied the veteran dependency 
benefits for [redacted] and notified him in July 1991; he did 
not appeal that determination.  At the time, [redacted] and 
[redacted] had not been legally adopted by the veteran.  

On December 13, 1996, additional documents were received from 
the veteran indicating that [redacted] and [redacted] were legally 
adopted by him, effective November 27, 1996.  Later in 
December 1996, the RO recognized the dependent status of 
[redacted] and [redacted] and increased the veteran's compensation 
benefits, effective from November 27, 1996.  (The benefits 
were made payable, effective from December 1, 1996.)  

In this case, the entitlement to dependents' benefits arose 
on November 27, 1996, the date of the decrees granting the 
veteran's adoption of [redacted] and [redacted].  Inasmuch as the 
RO assigned November 27, 1996, the date of the adoption 
decrees, as the effective date of the award, no earlier date 
is assignable under the regulations.  

The veteran argues that he had custody of [redacted] and 
[redacted] from "at least" April 1994 and that, therefore, 
dependency benefits should be paid from at least that date.  
The provisions of § 3.57(c) do indicate that a child who is 
in the custody of an adoptive parent during the pendency of 
an unrescinded interlocutory decree of adoption is considered 
a "child" during that period for purposes of VA benefits.  
The record does show that the veteran was granted legal 
custody of [redacted] in March 1995.  However, there is no 
evidence that any interlocutory decree of adoption was issued 
in conjunction with a grant of custody of either [redacted] or 
[redacted].  There is no legal provision for considering a child 
who is merely in the veteran's custody as a "child" for 
purposes of dependency benefits.  Therefore, the veteran's 
contention that he should be paid dependency benefits for the 
period during which he had custody of [redacted] and [redacted], 
prior to the final adoption decrees in November 1996, is 
without merit.  Therefore, there is no legal or factual basis 
which would permit an effective date prior to November 27, 
1996, for additional compensation benefits for dependents.  

The Court has held that "in a case...where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  In this case, there 
was simply no legal entitlement for additional compensation 
for [redacted] and [redacted] prior to the time they were 
recognized as the adopted children of the veteran.


ORDER

An effective date prior to November 27, 1996, for additional 
compensation benefits for dependents is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

